Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17267725 filed 02/10/2021. Claims 1-6 and 8-13 amended. Claims 1-15 are subject to examination.

Claim Objections
Claim 1, 4, 8, and 11 objected to because of the following informalities:  
Claim 1 and 8 recites “the second DCI” in line 14 and line 17 respectively. There is insufficient antecedent basis for these limitations. It is suggested that Claim 1 and 8 be amended to recite “a second DCI”. 
Claim 4 and 11 recites “the the second DCI” in line 6 respectively. It is suggested that Claim 4 and 11 be amended to recite “the second DCI”.
Appropriate correction is required.

Allowable Subject Matter
Claim 3 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8-9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karaki et al. (Karaki hereafter) (US 20210075556 A1).

Regarding claim 1, Karaki teaches, A communication method of an apparatus in a wireless communication system, the communication method comprising: 
receiving first downlink control information (DCI) (Karaki; DCI … messages (e.g., on PDCCH … DCI signaling, e.g. an associated message, may include … DAI …  The DAI in the DL scheduling DCI should be stepped by one as compared to the immediate preceding DL scheduling DCI, Par. 0038-0041); 
determining a hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback type based on the first DCI (Karaki; DCI may indicate whether the latest HARQ-ACK feedback from the UE was received by the gNB or not (this may be referred to as NFI, e.g. NFI bit or bit field), Par. 0063); and 
based on the HARQ-ACK feedback type being  a first type ([Note that feedback only include current feedback]), transmitting a HARQ-ACK feedback of a first physical downlink shared channel (PDSCH) scheduled by the first DCI (Karaki; If it is toggled (e.g., 1 or TRUE), the last HARQ-ACK occasion was received by the gNB, e.g. PUCCH was received, but it may not have been all ACKs. The UE will not include the previous HARQ-ACK bits in the next HARQ-ACK reporting occasion, Par. 0063),
wherein, based on the HARQ-ACK feedback type being a second type ([Note that feedback include current feedback and previous]),  the HARQ-ACK feedback of the first PDSCH is not transmitted, or a HARQ-ACK feedback of a second PDSCH is transmitted (Karaki; If it is not toggled (e/.g., value=0 or FALSE), acknowledgement signaling on the previous scheduled transmission occasion (also referred to as HARQ-ACK occasion) was not received, e.g. no PUCCH or PUSCH was received. The UE will automatically include the not received HARQ-ACK bits in the next reporting occasion, Par. 0063), and the second PDSCH is scheduled by the second DCI, and the second DCI is received before the first DCI (Karaki; element “PDCCH”, “T” Fig. 6).  

Regarding claim 8, Karaki teaches, An apparatus used in a wireless communication system, the apparatus comprising: 
	a memory (Karaki; a UE, Par. 0037); and 
a processor, wherein the processor is configured to (Karaki; a UE, Par. 0037):
receive first downlink control information (DCI) (Karaki; DCI … messages (e.g., on PDCCH … DCI signaling, e.g. an associated message, may include … DAI …  The DAI in the DL scheduling DCI should be stepped by one as compared to the immediate preceding DL scheduling DCI, Par. 0038-0041); 
determine a hybrid automatic repeat request-acknowledgment (HARQ-ACK) feedback type based on the first DCI (Karaki; DCI may indicate whether the latest HARQ-ACK feedback from the UE was received by the gNB or not (this may be referred to as NFI, e.g. NFI bit or bit field), Par. 0063); and 
based on the HARQ-ACK feedback type being  a first type ([Note that feedback only include current feedback]), transmit a HARQ-ACK feedback of a first physical downlink shared channel (PDSCH) scheduled by the first DCI (Karaki; element “DAI” “NFI” Fig. 6; If it is toggled (e.g., 1 or TRUE), the last HARQ-ACK occasion was received by the gNB, e.g. PUCCH was received, but it may not have been all ACKs. The UE will not include the previous HARQ-ACK bits in the next HARQ-ACK reporting occasion, Par. 0063; The inclusion indication may be provided in one message, e.g. a control information message, in particular a scheduling assignment and/or grant and/or DCI message, Par. 0013; Examples of such an indication may comprise one or more DAIs, or New Feedback Indicator (NFI), Par. 0024),
wherein, based on the HARQ-ACK feedback type being a second type ([Note that feedback include current feedback and previous]),  the HARQ-ACK feedback of the first PDSCH is not transmitted, or a HARQ-ACK feedback of a second PDSCH is transmitted (Karaki; If it is not toggled (e/.g., value=0 or FALSE), acknowledgement signaling on the previous scheduled transmission occasion (also referred to as HARQ-ACK occasion) was not received, e.g. no PUCCH or PUSCH was received. The UE will automatically include the not received HARQ-ACK bits in the next reporting occasion, Par. 0063), and the second PDSCH is scheduled by the second DCI, and the second DCI is received before the first DCI (Karaki; element “PDCCH”, “T” Fig. 6). 

Regarding claim 2 and claim 9, Karaki teaches, The communication method according to claim 1 and The apparatus according to claim 8 respectively, wherein the HARQ-ACK feedback type is determined to the second type based on a 1-bit flag in the first DCI (Karaki; element “NFI” Fig. 6; this may be referred to as NFI, e.g. NFI bit or bit field, Par. 0063).
  
Regarding claim 4 and claim 11, Karaki teaches, The communication method according to claim 1 and The apparatus according to claim 8 respectively, wherein, based on the HARQ-ACK feedback type being the second type, the HARQ-ACK feedback of the second PDSCH is transmitted based on first transmission timing information by ignoring second transmission timing information (Karaki; If it is not toggled (e/.g., value=0 or FALSE), acknowledgement signaling on the previous scheduled transmission occasion (also referred to as HARQ-ACK occasion) was not received, e.g. no PUCCH or PUSCH was received. The UE will automatically include the not received HARQ-ACK bits in the next reporting occasion, Par. 0063), and wherein the first transmission timing information is included in the first DCI, and the second transmission timing information is included in the the second DCl (Karaki; element “T” Fig. 6; DCI signaling, e.g. an associated message, may include … an indication of reporting timing, Par. 0038-0040).

Regarding claim 6 and claim 13, Karaki teaches, The communication method according to claim 1 and The apparatus according to claim 8 respectively, wherein the HARQ-ACK feedbacks of the first PDSCH and the second PDSCH are transmitted in an unlicensed band (U-band) (Karaki; Transmissions on unlicensed bands are subject to a Listen-Before-Talk procedure, therefore there is uncertainty if the transmission will go through or not depending on the LBT outcome ... If HARQ feedback transmission (e.g., UCI) is subject to LBT, there is a risk that the UE fails to perform the transmission depending on the LBT outcome, Par. 0043-0044).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki in view of Hedayat et al. (Hedayat hereafter) (US 20210344451 A1).

Regarding claim 5 and claim 12, Karaki teaches, The communication method according to claim 1 and The apparatus according to claim 8 respectively. 
	Karaki fails to explicitly teach,
wherein, based on the HARQ-ACK feedback type being the second type, the first DCI does not schedule a PDSCH and the HARQ-ACK feedback of the second PDSCH is transmitted.
However, in the same field of endeavor, Hedayat teaches, 
wherein, based on the HARQ-ACK feedback type being the second type, the first DCI does not schedule a PDSCH and the HARQ-ACK feedback of the second PDSCH is transmitted (Hedayat; for having the ACK in a separate COT, a gNB may perform LBT to acquire a channel, then the gNB may transmit a group common DCI to one or more WTRUs for acknowledgement polling, Par. 0146). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karaki to include the use of polling as taught by Hedayat in order to send acknowledgements (Hedayat ; Par. 0146).


Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki in view of SRIVASTAV et al. (SRIVASTAV hereafter) (US 20180145800 A1).

Regarding claim 7 and claim 14, Karaki teaches, The communication method according to claim 1 and The apparatus according to claim 8 respectively. 
Karaki fails to explicitly teach,
wherein the first DCI is received during a discontinuous reception (DRX) on duration configured for the apparatus.
However, in the same field of endeavor, SRIVASTAV teaches, 
wherein the first DCI is received during a discontinuous reception (DRX) on duration configured for the apparatus (SRIVASTAV; The drx-Inactivity Timer refers to the number of consecutive PDCCH-subframe(s) after the subframe in which a PDCCH indicates an initial uplink or downlink (UL or DL) user data transmission, Par. 0006; sending a PDCCH with … specific DCI format, Par. 0019). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karaki to include the use of DRX as taught by SRIVASTAV in order to save battery power (SRIVASTAV; Par. 0003).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki in view of Niu et al. (Niu hereafter) (US 20210136769 A1).

Regarding claim15, Karaki teaches, The apparatus according to claim 8, wherein the apparatus includes an  vehicle communicable with at least one of a user equipment (UE), a network (Karaki; A wireless device, user equipment or terminal may represent ... a vehicle adapted for wireless communication, Par. 0101), or another autonomous driving vehicle other than the apparatus.  
Karaki fails to explicitly teach,
an autonomous driving vehicle.
However, in the same field of endeavor, Niu teaches, 
an autonomous driving vehicle (Niu; vehicle UEs (vUEs) XQ01, XQ02 ... may collect knowledge of their local environment (for example, information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning, autonomous driving, Par. 0094). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karaki to include the use of Vehicle Embedded Communications Systems as taught by Niu in order to provide autonomous driving (Niu; Par. 0094).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416